Lampron, J.
Bills for advice and instructions are maintainable only by fiduciaries in regard to questions necessarily arising in the administration of their trusts. They are designed to furnish protection to them in the discharge of their duties and facilitate the execution of their official functions. Bisson v. Gosselin, 90 N. H. 273, 275; In re Estate of Gay, 97 N. H. 102, 105. “It does not include advising a legatee or devisee concerning his private rights and duties, although such beneficiary may also be a fiduciary.” In re Estate of Gay, supra.
Although the record does not disclose the nature of the assets of the estate, a problem might arise as to whether or not the assets should be receipted for by a trustee under the terms of these wills. See Kelley v. Keniston, 87 N. H. 43, 44.
Accordingly the administrator is advised that Herman C. Gay is *360entitled under the third clause of each of said wills only to a life estate and that no trust was created thereunder. In re Gile Estate, 95 N. H. 270, 271.
In view of the advice given no answer is required to questions 4 and 5. Wallace v. Brown, 89 N. H. 561.

Case discharged.

All concurred.